Citation Nr: 1548163	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  05-21 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to an herbicide agent.

2.  Entitlement to service connection for hypertension, to include as due to exposure to an herbicide agent, and/or as secondary to diabetes mellitus.

3.  Entitlement to service connection for heart disease, to include as due to exposure to an herbicide agent, and/or as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to exposure to an herbicide agent, and/or as secondary to diabetes mellitus.

5.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from, June 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The case was most recently before the Board in February 2013, at which time it was remanded for the purpose of scheduling the Veteran for his requested video conference hearing at the Houston RO.

During the course of the remand, among other things, service connection for posttraumatic stress disorder (PTSD) was granted.  A disability of 70 percent was assigned, effective February 21, 2004.  In a September 2010 rating decision, entitlement to a total rating based on unemployability was granted, effective January 2, 2005.  Basic eligibility for Dependents Educational Assistance was also established, effective that same date.  
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of the hearing is in the Veteran's file. 

In an August 2015 rating decision, service connection was granted for tinnitus.  This represents a full grant of the benefit sought with respect to that issue. 

The issues of entitlement to service connection for type II diabetes mellitus, hypertension, heart disease, and peripheral neuropathy of the left lower extremity being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss is related to active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for hearing loss as a result of noise exposure during service.  He testified that he was exposed to excessive noise in association with his duties while serving aboard the U.S.S. America, to include working around aircraft.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the July 2015 Board hearing, the Veteran testified to having had noise exposure during service noise exposure, to include in association with working around airplanes, and arming and disarming bombs.  He added that hearing loss had its onset in association with the noise exposure during service and that he has had hearing loss ever since.  

Lending credibility to his assertions is a May 1974 DD Form 553 reflecting his military occupational specialty (MOS) was aviation ordination.  Moreover, an  August 2015 rating decision reflects service connection was granted for tinnitus as a result of noise exposure during service.  As such, the Board accepts that the Veteran was exposed to excessive noise during service.  

The Veteran is competent to report his symptoms, to include onset of hearing difficulty during and since service.  Although the March 1975 separation examination reflects normal hearing, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993); 38 C.F.R. § 3.303(d).
The August 2015 VA examination report reflects sensorineural hearing loss, bilaterally.  The examiner concluded that it was at least as likely as not that the Veteran's hearing loss is related to noise exposure during service.  

The evidence establishes hearing impairment for VA compensation purposes.  See 38 C.F.R. § 3.385.  The audiologist determined it to be as likely as not that the Veteran's bilateral hearing loss is related to noise exposure during active service. 

Current hearing loss has been established.  There is competent and credible evidence of in-service incurrence of hearing loss in association with exposure to loud noise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that bilateral hearing loss is related to active service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran seeks service connection for type II diabetes mellitus, to include as a result of exposure to herbicides during service, and for hypertension, heart disease, and peripheral neuropathy of the left lower extremity, to include as a result of exposure to herbicides and/or as secondary to diabetes mellitus.  The Board notes that the record, to include an October 1997 VA treatment record reflects diagnoses of diabetes mellitus and myocardial infarction, and an August 2000 record notes blood pressure medication.  

A March 1975 record from the Naval Air Station in Texas states that no health/dental records pertaining to the Veteran were at that location, noting "REPLACEMENT OPENED THIS DATE."  The associated records essentially consist of a dental record and the March 1975 separation examination report.  

Personnel Information Exchange System (PIES) requests and/or responses in March 2004, April 2004, and April 2007, reflect that the terminal digits of the Veteran's social security number were 56.  However, an August 2008 PIES response notes a discrepancy in the social security number, and a DD FORM 215 reflects that terminal digits of the correct social security number for the Veteran were 46.  In addition, and although an August 2008 PIES response notes that service treatment records were mailed, the records do not appear to be associated with the file.  Therefore, the Board also finds that attempts to obtain the Veteran's complete service treatment records from all official sources should be accomplished on remand.  

In March 2010, the Veteran applied for VA Vocational Rehabilitation.  It does not appear that the Veteran's vocational rehabilitation folder has been obtained and associated with the file.  It has been held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  A copy of the Veteran's vocational rehabilitation folder, if available, is to be obtained for consideration on appeal.  

Also on remand, any outstanding relevant medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since August 2015.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the appropriate repository and attempt to obtain VA Vocational Rehabilitation records for the Veteran, and associate them with the file. 

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Attempt to obtain through official sources any of the Veteran's service treatment records that are not currently associated with the file. 

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Thereafter, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


